DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


                                                  Allowable Subject Matter
2.	Claims 1-5, 8, 10, 12-15, 17 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Comparing the temperature of the induction motorized spindle against the predetermined temperature set point, wherein the predetermined temperature set point is determined over a predetermined time period including remaining claim limitations. 
As per independent claim 8: Provide a predetermined temperature set point for the induction motorized spindle, wherein the predetermined temperature set point for the induction motorized spindle is set by the operator depending on the desired load sequence including remaining claim limitations. 
As per independent claim 12: Wherein the temperature of the synchronous motorized spindle where the varying losses are modified by varying flux producing current, and still satisfying load and speed requirements, using the steps including: determining the required load on the synchronous motorized spindle and providing a first motor voltage to meet the required load, adjusting the motor flux producing current, and still satisfying load and speed requirements including remaining claim limitations. 
As per independent claim 17: Determining the speed of the motorized spindle and in response to the speed of the motorized spindle being equal to zero; controlling the motorized 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,755,558 to Lai discloses a motor control system for motor torque and speed control.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/            Primary Examiner, Art Unit 2846